Exhibit 10.11
PIPER JAFFRAY COMPANIES
AMENDED AND RESTATED
2003 ANNUAL AND LONG-TERM INCENTIVE PLAN
RESTRICTED STOCK AGREEMENT
(Annual Grant)



     
Name of Employee:
   
 
   
No. of Shares Covered:
  Date of Issuance:
 
   
Vesting Schedule pursuant to Section 2:
   
 
   
 
  No. of Shares Which
Vesting Date(s)
  Become Vested as of Such Date

     This is a Restricted Stock Agreement (“Agreement”) between Piper Jaffray
Companies, a Delaware corporation (the “Company”), and the above-named employee
of the Company or an Affiliate of the Company (the “Employee”).
Recitals
     WHEREAS, the Company maintains the Piper Jaffray Companies Amended and
Restated 2003 Annual and Long-Term Incentive Plan, as amended from time to time
(the “Plan”);
     WHEREAS, the Board of Directors of the Company has appointed the
Compensation Committee (the “Committee”) with the authority to determine the
awards to be granted under the Plan; and
     WHEREAS, the Board of Directors of the Company or the Committee, or the
delegee of either, has determined that the Employee is eligible to receive an
award under the Plan in the form of restricted stock and has set the terms
thereof;
     NOW, THEREFORE, the Company hereby grants this award to the Employee under
the following terms:

 



--------------------------------------------------------------------------------



 



Terms and Conditions*
1. Grant of Restricted Stock.
     (a) Subject to the terms and conditions of this Agreement and the Plan, the
Company hereby grants to the Employee the number of Shares specified at the
beginning of this Agreement. These Shares are subject to the restrictions
provided for in this Agreement and are referred to collectively as the
“Restricted Shares” and each as a “Restricted Share.”
     (b) The Restricted Shares will be evidenced by a book entry made in the
records of the Company’s transfer agent in the name of the Employee (unless the
Employee requests a certificate evidencing the Restricted Shares). All
restrictions provided for in this Agreement will apply to each Restricted Share
and to any other securities distributed with respect to that Restricted Share.
Unless otherwise permitted by the Committee in accordance with the terms of the
Plan, the Restricted Shares may not (until such Restricted Shares have vested in
the Employee in accordance with all terms and conditions of this Agreement) be
assigned or transferred other than by will or the laws of descent and
distribution and shall not be subject to pledge, hypothecation, execution,
attachment or similar process. Each Restricted Share will remain restricted and
subject to cancellation and return to the Plan unless and until that Restricted
Share has vested in the Employee in accordance with all of the terms and
conditions of this Agreement and the Plan. Each book entry (or stock certificate
if requested by the Employee) evidencing any Restricted Share may contain such
notations or legends and stock transfer instructions or limitations as may be
determined or authorized by the Company in its sole discretion. If a certificate
evidencing any Restricted Share is requested by the Employee, the Company may,
in its sole discretion, retain custody of any such certificate throughout the
period during which any restrictions are in effect and require, as a condition
to issuing any such certificate, that the Employee tender to the Company a stock
power duly executed in blank relating to such custody.
2. Vesting.
     (a) So long as the Employee remains continuously employed (including during
the continuance of any leave of absence as approved by the Company or an
Affiliate) by the Company or an Affiliate, then the Restricted Shares will vest
in the numbers and on the dates specified in the Vesting Schedule at the
beginning of this Agreement. Except as otherwise provided herein, if and when
the Employee’s employment with the Company or an Affiliate terminates, whether
by the Employee or by the Company (or an Affiliate), voluntarily or
involuntarily, for any reason, then the Restricted Shares shall cease vesting
and the shares not vested as of the termination date shall be cancelled and
returned to the Plan in accordance with Section 4 of this Agreement.
     (b) If the Employee’s employment by the Company or an Affiliate terminates
because of the Employee’s death or long-term disability (as defined in the
Company’s long-term disability plan, a “Disability”), then the unvested
Restricted Shares will immediately vest in full.
 

*  
Unless the context indicates otherwise, capitalized terms that are not defined
in this Agreement have the meanings set forth in the Plan.

2



--------------------------------------------------------------------------------



 



     (c) If the Employee’s employment by the Company or an Affiliate terminates
as a result of a Severance Event (as defined in the Company’s Severance Plan, as
may be amended from time to time, and as determined in the sole discretion of
the Company), then the unvested Restricted Shares will, as set forth in writing
in a severance agreement, continue to vest in the numbers and on the dates
specified in the Vesting Schedule at the beginning of this Agreement, so long as
the Employee complies with the terms and conditions of the Severance Plan and
the applicable severance agreement, including execution of a general release of
all claims against the Company and any designated Affiliates and their
respective agents, on a form provided by the Company for this purpose and within
the timeframe designated by the Company, that becomes effective and enforceable.
     (d) If the Employee’s employment with the Company or an Affiliate
terminates for any reason other than for Cause (as defined in Section 4(b)
below), the Employee’s death or Disability (as set forth in Section 2(b) above),
or a Severance Event (as set forth in Section 2(c) above), then the Restricted
Shares shall cease vesting and be cancelled and returned to the Plan in
accordance with Section 4 of this Agreement, unless, at or around the time of
such termination, the Employee voluntarily elects to sign a Post-Termination
Agreement with the Company. If the Employee signs a Post-Termination Agreement,
and thereafter elects to comply with the Employee’s obligations under such
Post-Termination Agreement, including the obligation to refrain from engaging in
any Post-Termination Restricted Activities, the Restricted Shares shall not
cease to vest and shall not be cancelled and returned to the Plan in accordance
with Section 4 below but rather, as set forth in the Post-Termination Agreement,
shall continue to vest in the numbers and on the dates specified in the Vesting
Schedule at the beginning of this Agreement for so long as the Employee elects
to continuously refrain from engaging in any Post-Termination Restricted
Activities. “Post-Termination Restricted Activities” include each of the
following:
     (i) at any time during the period set forth in the Post-Termination
Agreement, the Employee uses, discloses or misappropriates any Company-Related
Information (as defined below) unless the Company or an Affiliate consents
otherwise in writing. “Company-Related Information” means any confidential or
secret knowledge or information of the Company or an Affiliate that the Employee
has acquired or become acquainted with during the Employee’s employment with the
Company or an Affiliate, including, without limitation, any confidential
customer list, confidential business information, confidential materials
relating to the practices or procedures of the Company or an Affiliate, or any
other proprietary information of the Company or an Affiliate; provided, however
that Company-Related Information shall not include any knowledge or information
that is now published or which subsequently becomes generally publicly known in
the form in which it was obtained from the Company or an Affiliate, other than
as a direct or indirect result of the Employee’s disclosure in contradiction of
this Section 2(d)(i);
     (ii) at any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of the Employee or any
other person (including but not limited to any Talent Competitor (as defined
below)), solicits, induces or encourages any person then employed by the Company
or an Affiliate to terminate or otherwise modify their employment relationship
with the Company;

3



--------------------------------------------------------------------------------



 



     (iii) at any time during the period set forth in the Post-Termination
Agreement, the Employee directly or indirectly, on behalf of the Employee or any
other person (including but not limited to any Talent Competitor), solicits or
otherwise seeks to divert any customer, client or account of the Company or any
Affiliate with which the Employee had substantive interaction prior to the
Employee’s termination of employment, away from engaging in business with the
Company or any Affiliate; or
     (iv) at any time during the period set forth in the Post-Termination
Agreement, without the prior written consent of the Company or an Affiliate, the
Employee directly or indirectly owns, manages, operates, controls or
participates in the ownership, management, operation or control of a Talent
Competitor; or becomes connected as an officer, employee, partner, director,
consultant, independent contractor or otherwise with a Talent Competitor; or has
or acquires any financial or other pecuniary interest in any Talent Competitor.
Notwithstanding the foregoing, however, ownership by the Employee, for passive
personal investment purposes only, of less than 5% of the voting stock of a
Talent Competitor that is any publicly held corporation shall not by itself
constitute engaging in a Post-Termination Restricted Activity.
For purposes of this Section 2(d), a “Talent Competitor” means any corporation,
partnership, limited liability company or other business association,
organization or entity or person of any kind whatsoever that engages in the
investment banking, securities brokerage or investment management business,
including, but not limited to, investment banks, sell-side broker dealers,
mergers and acquisitions or strategic advisory firms, merchant banks, hedge
funds, private equity firms, venture capital firms, asset managers and
investment advisory firms.
     (e) Notwithstanding any other provisions of this Agreement to the contrary,
the Committee may, in its sole discretion, declare at any time that the
Restricted Shares, or any portion thereof, shall vest immediately or, to the
extent they otherwise would be cancelled and returned to the Plan pursuant to
the terms of this Agreement, shall vest in the numbers and on such dates as are
determined by the Committee to be in the interests of the Company as determined
by the Committee in its sole discretion.
3. Effect of Vesting. Upon the vesting of any Restricted Shares, such vested
Restricted Shares will no longer be subject to cancellation and return to the
Plan as provided in Section 4 of this Agreement.
4. Cancellation and Return of Unvested Restricted Shares to the Plan.
     (a) If (i) the Employee attempts to pledge, encumber, assign, transfer or
otherwise dispose of any of the Restricted Shares (except as permitted by
Section 1(b) of this Agreement) or the Restricted Shares become subject to
attachment or any similar involuntary process in violation of this Agreement, or
(ii) the Employee’s employment with the Company or an Affiliate (A) is
terminated for Cause or (B) terminates under the circumstances covered by
Section 2(c) or Section 2(d) of this Agreement and either (1) the conditions or
restrictions of such Section, as applicable, are not satisfied or (2) the
conditions or restrictions of such Section, as applicable, are satisfied but the
Employee subsequently violates any of them, then any Restricted Shares that have
not

4



--------------------------------------------------------------------------------



 



previously vested shall cease to vest and shall be cancelled immediately and
returned to the Plan, the Employee shall thereafter have no right, title or
interest whatever in such unvested Restricted Shares, and, if the Company does
not have custody of any and all certificates representing Restricted Shares so
cancelled, the Employee shall immediately return to the Company any and all
certificates representing Restricted Shares so cancelled. Additionally, the
Employee will deliver to the Company a stock power duly executed in blank
relating to any and all certificates representing such cancelled Restricted
Shares to the Company in accordance with the previous sentence or, if such stock
power has previously been tendered to the Company, the Company will be
authorized to deem such previously tendered stock power delivered, and the
Company will be authorized to cancel any and all certificates representing
Restricted Shares so cancelled and to cause a book entry to be made in the
records of the Company’s transfer agent in the name of the Employee (or a new
stock certificate to be issued, if requested by the Employee) evidencing any
Restricted Shares that vested prior to cancellation of unvested Restricted
Shares under this Section 4. If the Restricted Shares are evidenced by a book
entry made in the records of the Company’s transfer agent, then the Company will
be authorized to cause such book entry to be adjusted to reflect the number of
Restricted Shares so cancelled.
     (b) For purposes of this Agreement, “Cause” means (i) the Employee’s
continued failure to substantially perform his or her duties with the Company or
an Affiliate after written demand for substantial performance is delivered to
the Employee, (ii) the Employee’s conviction of a crime (including misdemeanors)
that, in the Company’s determination, impairs the Employee’s ability to perform
his or her duties with the Company or an Affiliate, (iii) the Employee’s
violation of any policy of the Company or an Affiliate that the Company deems
material, (iv) the Employee’s violation of any securities law, rule or
regulation that the Company deems material, (v) the Employee’s engagement in
conduct that, in the Company’s determination, exposes the Company or an
Affiliate to civil or regulatory liability or injury to their reputations,
(vi) the Employee’s engagement in conduct that would subject the Employee to
statutory disqualification pursuant to Section 15(b) of the Exchange Act and the
regulations promulgated thereunder, or (vii) the Employee’s gross or willful
misconduct, as determined by the Company.
5. Stockholder Rights. As of the date of issuance specified at the beginning of
this Agreement, the Employee shall have all of the rights of a stockholder of
the Company with respect to the Restricted Shares, except as otherwise
specifically provided in this Agreement.
6. Tax Withholding. The parties hereto recognize that the Company or an
Affiliate may be obligated to withhold federal and state taxes or other taxes
upon the vesting of the Restricted Shares, or, in the event that the Employee
elects under Code Section 83(b) to report the receipt of the Restricted Shares
as income in the year of receipt, upon the Employee’s receipt of the Restricted
Shares. The Employee agrees that, at such time, if the Company or an Affiliate
is required to withhold such taxes, the Employee will promptly pay, in cash upon
demand (or in any other manner permitted by the Committee in accordance with the
terms of the Plan), to the Company or an Affiliate such amounts as shall be
necessary to satisfy such obligation. The Employee further acknowledges that the
Company has directed the Employee to seek independent advice regarding the
applicable provisions of the Code, the income tax laws of any municipality,
state or foreign country in which the Employee may reside, and the tax
consequences of the Employee’s death.

5



--------------------------------------------------------------------------------



 



7. Restrictive Legends and Stop-Transfer Orders.
     (a) Legends. The book entry or certificate representing the Restricted
Shares shall contain a notation or bear the following legend (as well as any
notations or legends required by applicable state and federal corporate and
securities laws) noting the existence of the restrictions and the Company’s
rights to reacquire the Restricted Shares set forth in this Agreement:
“THE SHARES REPRESENTED BY THIS [BOOK ENTRY] [CERTIFICATE] MAY BE TRANSFERRED
ONLY IN ACCORDANCE WITH THE TERMS OF A RESTRICTED STOCK AGREEMENT BETWEEN THE
COMPANY AND THE STOCKHOLDER, A COPY OF WHICH IS ON FILE WITH THE SECRETARY OF
THE COMPANY.”
     (b) Stop-Transfer Notices. The Employee agrees that, in order to ensure
compliance with the restrictions referred to herein, the Company may issue
appropriate “stop transfer” instructions to its transfer agent, if any, and
that, if the Company transfers its own securities, it may make appropriate
notations to the same effect in its own records.
     (c) Refusal to Transfer. The Company shall not be required (i) to transfer
on its books any Restricted Shares that have been sold or otherwise transferred
in violation of any of the provisions of this Agreement or (ii) to treat as
owner of the Restricted Shares or to accord the right to vote or pay dividends
to any purchaser or other transferee to whom the Restricted Shares shall have
been so transferred.
8. Interpretation of This Agreement. All decisions and interpretations made by
the Committee with regard to any question arising hereunder or under the Plan
shall be binding and conclusive upon the Company and the Employee. If there is
any inconsistency between the provisions of this Agreement and the Plan, the
provisions of the Plan shall govern.
9. No Promise of Future Awards or Continued Employment. The Employee
acknowledges that this Agreement awards restricted stock to the Employee, but
does not impose any obligation on the Company to make any future grants or issue
any future Awards to the Employee or otherwise continue the participation of the
Employee under the Plan. This Agreement shall not give the Employee a right to
continued employment with the Company or any Affiliate, and the Company or
Affiliate employing the Employee may terminate his or her employment at will,
and otherwise deal with the Employee without regard to this Agreement.
10. Binding Effect. This Agreement shall be binding in all respects on the
heirs, administrators, representatives, executors and successors of the
Employee, and on the Company and its successors and assigns.
11. Agreement to Arbitrate. The Company and the Employee each agrees (i) that
any dispute, claim or controversy arising out of or relating directly or
indirectly to the construction, performance or breach of this Agreement
(including, without limitation, the grant, issuance or cancellation of
Restricted Shares) shall be settled by arbitration before and in accordance with
the rules of the Financial Industry Regulatory Authority; and (ii) that judgment
upon any award

6



--------------------------------------------------------------------------------



 



rendered by the arbitrator(s) may be entered in any court having jurisdiction
thereof. Accordingly, the Company and the Employee each waive their right (if
any) to a trial before a court judge and/or jury to resolve any such disputes.
12. Choice of Law. This Agreement is entered into under the laws of the State of
Delaware and shall be construed and interpreted thereunder (without regard to
its conflict-of-law principles).
13. Termination; Modification. In the event that any one or more of the
Post-Termination Restricted Activities described in Section 2(d) above shall for
any reason be held to be unenforceable, invalid or illegal for any reason
including, but not limited to, being excessively broad as to duration,
geographical scope, activity or subject, such restriction shall be construed or
modified by limiting and reducing it, so as to provide the Company with the
maximum protection of its business interests and the intent of the parties as
set forth herein and yet be valid and enforceable under the applicable law as it
shall then exist. If any such restriction held to be unenforceable, invalid or
illegal cannot be so construed or modified, then Section 2(d) shall be stricken
in its entirety from this Agreement and this Agreement shall be construed,
interpreted and enforced as if Section 2(d) had never been contained herein, and
the unvested Restricted Shares that are or have been the subject of Section 2(d)
shall be deemed to have ceased vesting upon the termination of the Employee’s
employment and the unvested Restricted Shares shall be cancelled and returned to
the Plan in accordance with Section 4 above.
14. Entire Agreement. This Agreement and the Plan set forth the entire agreement
and understanding of the parties hereto with respect to the issuance and sale of
the Restricted Shares and the administration of the Plan and supersede all prior
agreements, arrangements, plans, and understandings relating to the issuance and
sale of the Restricted Shares and the administration of the Plan.
15. Amendment and Waiver. Except as provided in the Plan, this Agreement may be
amended, waived, modified, or canceled only by a written instrument executed by
the parties or, in the case of a waiver, by the party waiving compliance.
16. Acknowledgment of Receipt of Copy. By execution hereof, the Employee
acknowledges having received a copy of the prospectus related to the Plan and
instructions on how to access a copy of the Plan.

7



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Employee and the Company have executed this
Agreement as of the date of issuance specified at the beginning of this
Agreement.

                      EMPLOYEE      
 
                      PIPER JAFFRAY COMPANIES    
 
               
 
  By                         
 
      Its         
 
       
 
   

8